DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Following response to arguments is based on Applicant’s arguments filed on 22 August 2022.

Regarding Previous Abstract Objection
The new abstract was received. This abstract is acceptable. Previous objection to the Abstract has been withdrawn in view of the submission of the new abstract.

Regarding Previous Rejection Under 35 USC § 101
Previous rejection of claims 13-14 has been withdrawn in view of the amendment to the rejected claims.

Regarding Previous Rejection Under 35 USC § 112
Previous rejection of claims 1-11 has been withdrawn in view of the amendment to the rejected claims.
Previous rejection of claims 13-14 has not been withdrawn. Further details are provided in the respected section.

Regarding Previous Rejection Under 35 USC § 102
Previous rejection of claims 1-14 has been withdrawn in view of the amendment to the rejected claims.

Claim Status
Claims 1, 4, 6-9, 12-14 have been amended. Claims 3 and 10 have been canceled. Thus, claims 1-2, 4-9, 11-14 are presented for examination.

Claim Objections
Claim 7 is objected to because of the following informalities:

For claim 7:
In line 1, dependency of the claim should be fixed.

Appropriate correction is required.

Claim Rejections - 35 USC § 112 – Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-2, 4-9, 11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

For claim 1:
In line 5, it is unclear which “the processor” it is referring from “the at least one processor” in line 4.
In lines 5-6, it is unclear whether “from at least one first user device” is different from “a first user device” in line 3.
In line 6, it is unclear whether “for at least one first user” is different from “a first user” in line 4.
In line 7, it is unclear whether “to one or more health conditions” is different from “health conditions” in lines 1-2.
In line 7, it is unclear which “the first user” it is referring as there are several “first user” now recited.
In line 7, it is unclear which “the processor” it is referring as there are several “processor” now recited.
In line 9, it is unclear whether “said environmental data” is referring to “temporospatial environmental data”.
In line 11, it is unclear whether “said environmental data” is referring to “temporospatial environmental data”.
In line 13, it is unclear whether “additional data” is different from the one in line 11.
In line 13, it is unclear whether “health-related data” is different from the one in line 3.
In line 14, limitation “the additional data and/or health-related data” appears to be referring to other parties, then it lacks of antecedent basis.
In line 16, “the user profile” lacks of antecedent basis.
In line 18, it is unclear which “the health-related data” it is referring to.
In line 18, it is unclear whether “a first user” is different from the recitations above.

For claim 2:
In line 1, because of the new issues in claim 1, it is unclear which “the health-related data” it is referring to.
In line 2, it is unclear which “the first user” it is referring to.
In lines 2-3, it is unclear which “the first user device” it is referring to.

For claim 4:
In line 3, it is unclear which “said the first user device” it is referring to.

For claim 5:
In line 1, it is unclear which “said health-related” it is referring to.

For claim 7:
In line 2, “the health status” lacks of antecedent basis.

For claim 8:
In line 4, it is unclear which “the first… users” it is referring to.
In lines 4-5, it is unclear which “the first user device” it is referring to.

For claim 9:
In line 2, it is unclear which “the first user” it is referring to.
In line 4, it is unclear whether “a plurality of other users” is different from claim 1.
In line 5, it is unclear which “said first user” it is referring to.

For claim 11:
In line 1, it is unclear which “the processor” it is referring to.

For claim 12:
In line 9, it is unclear whether “from at least one first user device” is different from “a first user device” in line 4.
In line 10, it is unclear whether “to one or more health conditions” is different from “health conditions” in line 1.
In line 10, it is unclear which “the first user” it is referring as there are several “first user” now recited.
In line 12, it is unclear whether “said environmental data” is referring to “temporospatial environmental data”.
In line 14, it is unclear whether “health-related data” is different from “health conditions” in line 6.
In line 14, “the second” lacks of antecedent basis.
In line 15, limitation “the additional data and/or health-related data” appears to be referring to other parties, then it lacks of antecedent basis.
In line 16, it is unclear which “said at least one first user” it is referring to.
In lines 16-17, it is unclear which “the at least one first user” it is referring to.
In line 17, “the user profile” lacks of antecedent basis.
In line 18, it is unclear which “the health-related data” it is referring to.
In lines 20-21, it is unclear which “said health-related data” it is referring to.
In line 23, it is unclear which “the health-related data” it is referring to.
In line 24, it is unclear whether “a first user” is different from above.

For claim 13:
It is unclear whether it is an independent or dependent claim. If it is a dependent claim, it should be recited accordingly, starting from the preamble referring to the parent claim. Claim 13 seems to be an independent claim but it does not include all of the limitations of the body of independent claim 12.
In line 3, “the method items” lacks of antecedent basis.

For claim 14:
As per claim 13, it is unclear whether it is an independent or dependent claim. Expand the claim accordingly.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

1.	Tran US Patent Application Publication No. 2008/0294019 teaches wireless stroke monitoring.

2.	Tran et al. US Patent Application Publication No. 2011/0077758 teaches smart air ventilation system.

3.	Feng et al. US Patent Application Publication No. 2016/0151021 teaches system and method for detecting driver's sudden heart attack.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FABRICIO R MURILLO GARCIA whose telephone number is (571)270-5708. The examiner can normally be reached 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 5712723044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

September 10, 2022
/FABRICIO R MURILLO GARCIA/Primary Examiner, Art Unit 2633